DETAILED ACTION
	Claims 1-33 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 30, 2021 has been acknowledged and has been entered into the instant application file.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-27) in the reply filed on August 30, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden to search claim 28 as well.  This is not found persuasive because search burden is not a consideration under lack of unity practice for 35 U.S.C. 371 applications.  The further election without traverse of hexanol as the elected species is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.  Claims 28-33 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
	The Applicant has made an election of species in the instant application.  The search has been expanded to encompass the full scope of alcohol, ester, and aldehyde
Priority
	The claim to priority as a 371 filing of PCT/JP2018/030472 filed on August 17, 2018, which claims benefit of 62/547,232 filed on August 18, 2017 is granted in the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on January 31, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
Claims 1-8 and 10-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to a cyclopropanation method comprising reacting an alcohol, ester, or aldehyde with a sulfone in an organic solvent and a base to form a cyclopropane compound.  The sulfone as claimed can be any sulfone structure which is generically a R-SO2-R compound.  
	The specification only details examples where phenyl sulfones are used.  Specifically, the most commonly used sulfone is PhSO2CH2PH, though other sulfones of the formula PhSO2R are also used successfully.   See Figure 5 of the instant application.  However, the disclosure also teaches that when the sulfone is not a phenyl sulfone that the process does not yield a cyclopropane.  See Figure 3, entries 1 and 3 of the instant application. There are no other disclosures as to what other sulfones can or cannot be used in the instantly claimed method.
The Applicant is reminded of the written description guidelines set out by the USPTO in MPEP 2163:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	The generic term sulfone is not sufficiently detailed to show that the Applicant was in possession of the full scope of the claimed invention at the time of filing.  Namely, that the definitions 
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
	The species described in the specification do not cover the entire genus such that it is a representative sample of the genus as the species are close together in structure and only describe an extremely small portion of the claimed genus.  Therefore, the claims lack written description and are properly rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 15, 16, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt et al. (Tetrahedron, 2010, 3378-3385).
Brandt et al. teach a cyclopropantion method by reacting an aldehyde with a phenyl sulfone for 18 hours in toluene with potassium butoxide base:  
    PNG
    media_image1.png
    142
    469
    media_image1.png
    Greyscale
.  See Scheme 6, page 3381, Table 2 of page 3379, and the first paragraph of section 3.3, page 3383.  For claim 8, R4 is substituted alkyl and R5 is unsubstituted aryl.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-8 and 10-27 are rejected.  Claim 9 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626